Order entered September 28, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00849-CV

               DSM MANAGEMENT GROUP INC., Appellant

                                         V.

               CULINAIRE INTERNATIONAL, INC., Appellee

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-07194

                                      ORDER

      Before the Court is the parties’ September 25, 2020 joint motion to abate the

appeal.   The parties seek the abatement so they can continue settlement

discussions.

      We GRANT the motion to the extent we SUSPEND all pending deadlines

and ORDER appellant to file its docketing statement and requests for the record, a

motion to dismiss the appeal, or a status report no later than October 28, 2020.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE